DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shu Muramoto on 03/10/2022.

The application has been amended as follows:
Claim 3. (Currently amended) The control apparatus for the compression ignition type engine according to claim 1, wherein the combustion control unit increases a correction degree of the target fuel injection amount when a deviation between the predicted period and the combustion period becomes larger.

Claim 5. (Currently amended) The control apparatus for the compression ignition type engine according to claim 4, wherein

the exhaust manifold includes a collection portion where the exhaust gas from the respective cylinders collects at a position closest to a specific cylinder in an array direction of the plurality of cylinders,
the combustion control unit corrects the target fuel injection amount of each of the plurality of cylinders based on a fuel correction amount set in advance for each of the plurality of cylinders according to a magnitude of an internal EGR (Exhaust Gas Recirculation) rate during the lean operation, and

the combustion control unit corrects the target fuel injection amount for the specific cylinder of the plurality of cylinders such that a correction ratio of the fuel correction amount for the specific cylinder becomes larger than a correction ratio of the fuel correction amount for a rest of the plurality of cylinders.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A WERNER/Patent Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747